FILED
                            NOT FOR PUBLICATION                              APR 14 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WESTWIND MERANTO, LLC, a Nevada                   No. 12-15962
limited liability company,
                                                  D.C. No. 2:11-cv-01812-PMP-
              Plaintiff - Appellant,              VCF

  v.
                                                  MEMORANDUM*
FEDERAL DEPOSIT INSURANCE
CORPORATION, as Receiver on behalf of
Silver State Bank,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                   Philip M. Pro, Senior District Judge, Presiding

                              Submitted April 9, 2014**
                              San Francisco, California

Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.

       Westwind Meranto, LLC, filed this declaratory judgment action seeking

various forms of relief. The district court dismissed the action for lack of subject

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
matter jurisdiction. “Our review of the district court’s dismissal under Rule

12(b)(1) or Rule 12(b)(6) is de novo.” Pride v. Correa, 719 F.3d 1130, 1133 (9th

Cir. 2013). We affirm.

      Westwind failed to exhaust the FDIC’s mandatory administrative claims

process. Intercontinental Travel Mktg., Inc. v. FDIC, 45 F.3d 1278, 1282 (9th Cir.

1994) (“No court has jurisdiction over [a] claim until the exhaustion of this

administrative process.”). The FDIC published notice that any claim against Silver

State Bank must be submitted in writing by the claims bar date of December 10,

2008. Westwind received notice of the receivership before the claims bar date. And

although Westwind filed suit in state court against Silver State Bank on October

23, 2008, it did not submit a claim to the FDIC until July 11, 2011, more than two

and a half years after the claims bar date. Therefore, we lack subject matter

jurisdiction over Westwind’s claims. Id. at 1284 (“We read the claims bar date to

be a jurisdictional requirement.”).

      Westwind’s failure to exhaust cannot be excused by the FDIC’s failure to

mail notice, the FDIC’s decision to publish in newspapers rather than on its

website or in a press release, or Westwind’s contention that the FDIC knew or

should have known about its claim based on the state court action. Id. at 1284–86;




                                          2
see also 12 U.S.C. § 1821(d)(3). Finally, Westwind has not alleged affirmative

misconduct or intentional disregard of the mail notice requirement. Id. at 1285.

      AFFIRMED.




                                          3